Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a circuitry configured to”, “a learning progress management unit configured to”, “an output control unit configured to”, in claims 1, 3, 4, 6-10, 12-16 and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-10, 12-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite:
calculating, by the processor, a learning progress based on a determination factor and a weighting factor associated with the determination factor, 
wherein the determination factor corresponds to information associated with the first user, and 
the weighting factor is based on a characteristic of a category of a learning associated with the generation of the response information:
The specification teaches as follows:
[0092] (Learning Progress Management Unit 240)
[0093] The learning progress management unit 240 according to the present embodiment has a function to dynamically calculate the learning progress for each category described above. The learning progress management unit 240 according to the present embodiment can calculate the learning progress in which determination factors such as the number of learnings, a learning history, reliability, and the like, have been comprehensively considered, for the category extracted by the category extraction unit 230. Note that the function of the learning progress management unit 240 according to the present embodiment will be separately described in detail.
[0117] <<1.5. Calculation of Learning Progress>>

[0118] Next, calculation of the learning progress according to the present embodiment will be described in detail. As described above, the learning progress management  unit 240 according to the present embodiment can dynamically calculate the learning progress for each category. At this time, the learning progress management unit 240 according to the present embodiment may calculate the learning progress using a factor value regarding the determination factor and a weighting factor for each determination factor.
[0119] Here, the above-described determination factor may include, for example, the number of learnings, the learning history, the reliability, and the like. Note that the number of learnings includes the number of uses, the number of feedbacks from the user, and the like. In a case where a log, the number of rule applications, the number of feedbacks, and the like are large, for example, the learning progress management unit 240 may calculate the factor value of the number of learnings to be high.

The specification shows examples of what the determination factor would be i.e. number of learnings, the learning history, reliability and etc., i.e. it can include more than the provided examples. Further the number of learning includes number of users, number of feedbacks from the user and the like. It is unclear which of the listed or unlisted features or factors are considered a determining factor. 
Although understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. Therefore, the claims are rejected as being indefinite. 
The claim also recites controlling an output of additional information including a request for a second user to provide feedback to the generated response information.

Regarding the second user, the specification disclose:
[0148] Furthermore, in the case where the learning progress is low, the output control unit 270 according to the present embodiment may   also request a feedback from other users who accompany the user who made the inquiry. In the example illustrated in FIG. 6, the output control unit 270 can cause a user U2 who has eaten at the restaurant together with the user U1 to output the additional information requesting a feedback.

The specification however does not teach a circuitry or a computer configured to identify user who accompanied the user, in order to output a request for a second user to provide a feedback to the generated response information. Therefore, it unclear what part or feature of the circuitry is used to control an output to display, send or request a feedback from different user, who is not using the circuitry to input information. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3, 4, 6-10, 12-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing response to a client on basis a learning progress. 
Claims 1, 3, 4, 6-10, 12-16 and 18-21 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., apparatus or system) and process (i.e., a method). 
 Although claims 1, 3, 4, 6-10, 12-16 and 18-21 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 19 and 20 recite generating response, determining a learning progress (associated with the response), controlling the response, synthesizing and outputting the response.  
The limitation of generating response, learning progress, synthesizing, controlling the expression covers “Certain Methods of Organizing Human Activity”. That is, other than reciting a processor (a circuitry or computer), nothing in the claim element precludes the step from practically been commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (learning from having a dialog or conversion with a client for recommending products or services), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Under Step 2A, Prong two: 

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor (or circuitry) for controlling responses. The claims as a whole merely describe how to generally apply the concept of providing response or information. The processor (computer) in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of providing message. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. These are limitations toward receiving/obtaining data (gathering data), performing data analysis, and making a determination based on the result of the analysis (controlling expression). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 3, 4, 6-10, 12-16 and 18 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 3, 4, 6-10, 12-16 and 18, are patent ineligible. Hence, claims 1, 3, 4, 6-10, 12-16 and 18-21 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over   Li et al. (US 20180060301 A1) and further in view of Pinckney et al. (US 7,966,282 B2).
Claims 1, 19, 20:
Li teaches an information processing apparatus, comprising (see fig. 1):
a response generation unit configured to generate response information based on
input information associated with a user (distributed computer resources configured to operate an end-to-end dialogue agent model) (see [0039], [0067]);
calculate a learning progress based on a determination factor (such as the number of learnings, a learning history, reliability, and the like), and weighting factor associated with the determination factor wherein the determination factor corresponds to information associated with the first user (dialogue state tracks the user goal and dialogue history, a dialogue policy which selects the next system action based on current dialogue state, (see [0003], [0025]);
the weighting factor is based on a characteristic of a category (intent) of a learning associated with the generation of the response information (maximum length of dialogue limited to 10 beyond which the dialogue was deemed a failure, weighting efficient task completion) (see [0133], [0157]) 
an output control unit configured to:
control an output of the response information the user, synthesize an output expression with the response information (natural language generator for converting dialogue acts into a natural language) (see [0025], [0152]; and
control the output expression of the response information based on the learning progress of the learning (at each turn the improved dialogue agent can receive utterance as input and can select an action) (see fig. 4A, 4B, 5).
Li failed to teach controlling output a request for a second user (to provide a feedback) to generated response information. Pinckney teaches receiving feedback from plurality of users and provide decision to the user based on the aggregated feedback form the plurality of users (see col. 3 lines 33 to col. 4 line 27). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include Pinckney’s feedback from plurality of users in Li’s learning of dialogue agents in order to improve the recommendation or response based on aggregated feedback. 
Claim 3:
Li teaches wherein the learning progress management unit is further configured to calculate the learning progress for each category of the learning (parsing user utterances into semantic frames to capture meaning and the first task is to decide the domain and based on the domain to predict the intent)(the dialogue agent (see [0003], [0130]-[0131]); and 
the output control unit is further configured to control the output expression based on the learning progress for each category of the learning (see fig. 4A, 4B, 5).
Claim 4;
 Li teaches wherein the learning progress management unit is further configured to calculate the learning progress based on at least one of a number of learnings, a learning history, or a reliability (the dialogue state tracker tracking the user goal and dialogue history, dialogue policy …)(see [0003], [0024]-[0027]).
Claim 5;
 Li teaches wherein the learning progress management unit is further configured to dynamically calculate the learning progress based on a factor value regarding a determination factor and a weighting factor for each determination factor, and the weighting factor for each determination factor is based on a characteristic of a category of the learning associated with the generation of the response information (historic input can be weighted based on strength of association of sources … for the maximum length of a dialogue limited to 10 turns, … an agent receives a positive or negative reward based on the returned result to positively weight efficient task completion (see [0157]).
Claim 6:
Li teaches wherein the learning progress management unit is further configured to dynamically calculate the learning progress based on a feedback of the user to the response information (se abstract, [0028],[0029], [0148]).
Claim 7:
Li teaches wherein the output expression includes at least one of a sentence content, an output mode, or an output operation regarding the response information, and 
the output control unit is further configured to dynamically change, based on
the learning progress, at least one of the sentence content, the output mode, or the output operation (see [0087]- [0088]).
Claim 8:
 Li teaches wherein the output control unit is further configured to determine the output
expression (to cause the user to perceive the learning progress) based on the learning progress of the learning (an engine configured to apply end-to-end dialog to a sequence of turns of input in order to determine an intent for providing an output) (see [0138]-[0140]).

Claim 12: 
Li teaches wherein the output control unit is further configured to control, based on the learning progress, at least one of output content, output timing, output modal, a number of outputs, or a target user, of the additional information (see [0157]).
Claim 13:
Li teaches wherein, based on the learning progress is low, the output control unit is further configured to cause the additional information to be output at a completion of an action of the user corresponding to the response information (the algorithm can update rules based on feedback which can allow the agent to explore a set of possible dialogue acts at each turn and/or a set of possible entity results from the KB at the final turn) (see [0048]). 

Claim 16: 
Li teaches wherein the output content of the additional information includes a feedback item, and the output control unit is further configured to determine, based on the learning
progress, at least one of item content, granularity, a number, or a feedback method regarding the feedback item (see [0028]).
Claim 18:
Li teaches wherein the output control units further configured to control the output expression of a voice utterance associated with the response information (see [0038], [0140]). 
Claim 21:
Li teaches calculating or recalculating based on the feedback dialogue state tracks the user goal and dialogue history, a dialogue policy which selects the next system action based on current dialogue state, (see [0003], [0025]); Pinckney teaches learning from the additional information (feedback from plurality of users) and learn from the feedback and learning what decision to provide (see col. 3 lines 33 to col. 4 line 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180060301 A1) in view of Tamblyn et al. (US 20170324867 A1).
Claims 9, 10:  
Li failed to wherein, based on the learning progress is high or low, the output control unit is further configured to determine the output expression that indicates a possibility that usefulness of the response information to the user is high or not high. Tamblyn teaches transmitting a signal to route the chat communication to a live agent in response to the confidence level ([0034], [0044], [0102]-[0104]). It would have been obvious to one of the ordinary skill in the art at the time of the claimed invention was filed to provide an indication of the confidence as in Tamblyn, in Li’s agent in order to provide a better response by assigning a different virtual or live agent based on the confidence level (see [0104]).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180060301 A1) in view of Official Notice.
Claims 14, 15:
Li teaches the algorithm can update rules based on feedback which can allow the agent to explore a set of possible dialogue acts at each turn and/or a set of possible entity results from the KB at the final turn (see [0048]), but failed to explicitly teach configured to output the additional information at a specific timing, and the specific timing corresponds to a time when the user is not busy. However, Official Notice is taken that it is old and well known in the art of marketing to request the user to respond to a survey at later time. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request for the user to provide a rating or survey at a later time in order for the user to perform the action at his/her convenience.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-10, 12-16 and 18-21have been considered and addressed above.
Regarding the rejection under 101, Applicant asserts, unlike reciting “steps performed with the mind” such as “an observation, evaluation, judgment, opinion”, the claimed subject matter recites specific technical details, such as “receive an input information from a first user; generate response information based on the input information received from the first user;
calculate a learning progress based on a determination factor and a weighting factor
associated with the determination factor’. 
Applicant’s specification disclose that various apparatuses for presenting to a user have been widespread, including determining the quality of information presentation on the bases of an information search level and performing output control according to the information search level. Further the specification discloses that the way the quality of the information output by the apparatus has close correlation with learning progress, however it is difficult for the user to grasp the learning progress of the apparatus. The claimed invention discloses calculating learning progress (of providing response to users), calculated on the bases of the number of learnings, learning history, the reliability and the like, for each category. The learning history comprising of number of feedbacks, number of recent negative feedbacks from the user… 
The claims are rejected as covering abstract idea as including “Certain Methods of Organizing Human Activity” such as commercial or legal interaction including advertising , marketing or sales activities or human behavior. Not only the claims are steps that are consider methods of organizing human activity such as marketing and human behavior, those steps can also be performed in the mind using a pen and paper. A human can be asked to provided a suggestion to a question or statement received from another human, provide suggestions and based on previous suggestion provided and the feedback received from the user and other responses can learn how to response. Further the human can also determine the progress of learning or providing responses and weight or score the learning based on the amount of response and type of feedback. 
The claim recites additional elements such as the processor or circuitry, however, the  additional elements does not integrate the judicial exception into a practical application. The additional elements in the claims, i.e., the processor the circuitry are applied to receive the input from user for receiving suggestions, to generate response or suggestion to the user, , calculate learning progress. Thus, enabling the information processing apparatus (the additional element) to calculate the learning progress is a step that is part of the abstract idea itself, rather than the integration of those ideas into a practical application. Applicant asserts that the calculating the learning progress with high accuracy so that the user can naturally and intuitively perceive the learning progress. Receiving input or comment from users, providing responses, collecting feedbacks, analyzing the feedback or responses and providing more relevant outputs based on the received response, performed by any general purpose computer does not provide improvement to the computer technology, because any improvement recited by the claims concerns improvement to the process of providing response information. The claim recites receiving input, generating response and controlling an output or output expression based on the calculated progress of the learning, where the progress is calculated based on determination factor and a weight factor does not show calculation with high accuracy so that the user can naturally and intuitively perceive the learning progress or cause the user to more naturally perceive the learning progress … 
	 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688